Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 18, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00587-CV



                            IN RE T.M.T., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             315th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2018-04475JA

                        MEMORANDUM OPINION

      On October 18, 2021, relator T.M.T., mother in the underlying suit, filed a
petition for writ of mandamus, and has since filed a second amended petition in
this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the second amended petition, relator asks this Court to compel the Honorable Leah
Shapiro, presiding judge of the 315th District Court of Harris County, to vacate
several orders signed by the trial court: (1) Order of mistrial signed August 30,
2021; (2) Order to retain suit on court’s docket and set a new dismissal date
following a mistrial signed on August 30, 2021; and (3) Order to disqualify
attorney signed May 25, 2021.

      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                        2